UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-2071


In Re:   MICHAEL O. WATKINS,

                Petitioner.




                 On Petition for Writ of Mandamus.
                     (4:08-cr-00123-RGD-TEM-4)


Submitted:   December 6, 2012                Decided:   December 12, 2012


Before MOTZ and    DAVIS,   Circuit   Judges,     and   HAMILTON,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Michael O. Watkins, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael O. Watkins petitions for a writ of mandamus,

alleging that the district court has unduly delayed in acting on

his 28 U.S.C.A. § 2255 (West Supp. 2012) motion and seeking an

order from this court directing the district court to issue a

ruling.     Our review of the district court’s docket reveals that

an order and a final judgment addressing this motion were filed

by   the   district   court    on   September   9,    2011,   and    entered   on

September 12, 2011.       Accordingly, although we grant Watkins’s

motions to amend his petition and for leave to proceed in forma

pauperis, we deny the mandamus petition as moot.                     We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in    the   materials      before   this    court    and

argument would not aid the decisional process.

                                                              PETITION DENIED




                                       2